
	

113 HR 688 IH: Credit Union Small Business Jobs Creation Act
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 688
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Royce (for
			 himself, Mrs. McCarthy of New York,
			 Mr. Bishop of Georgia,
			 Mr. Blumenauer,
			 Ms. Bonamici,
			 Mr. Calvert,
			 Mr. Chabot,
			 Mr. Cicilline,
			 Mr. Coble,
			 Mr. Connolly,
			 Mr. Cook, Ms. Hahn, Mr. Heck
			 of Nevada, Mr. Huffman,
			 Mr. Johnson of Georgia,
			 Mr. Jones,
			 Mr. Larson of Connecticut,
			 Mr. Lewis,
			 Mr. McClintock,
			 Mr. Meeks,
			 Mr. Michaud,
			 Mrs. Napolitano,
			 Ms. Norton,
			 Mr. Peters of Michigan,
			 Ms. Pingree of Maine,
			 Mr. Poe of Texas,
			 Mr. Posey,
			 Ms. Roybal-Allard,
			 Mr. Schiff,
			 Mr. Schrader,
			 Mr. Sherman,
			 Mr. Stivers,
			 Mr. Thompson of California,
			 Mr. Upton,
			 Ms. Waters,
			 Mr. Yarmuth,
			 Mr. Bishop of New York, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Credit Union Act to provide certain
		  credit unions with the authority to make additional member business loans, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Credit
			 Union Small Business Jobs Creation Act.
		2.Limits on member
			 business loans
			(a)Revised
			 limitation and criteriaEffective 6 months after the date of
			 enactment of this Act, section 107A(a) of the Federal Credit Union Act (12
			 U.S.C. 1757a(a)) is amended to read as follows:
				
					(a)Limitation
						(1)In
				generalExcept as provided in paragraph (2), an insured credit
				union may not make any member business loan that would result in the total
				amount of such loans outstanding at that credit union at any one time to be
				equal to more than the lesser of—
							(A)1.75 times the
				actual net worth of the credit union; or
							(B)12.25 percent of
				the total assets of the credit union.
							(2)Additional
				AuthorityThe Board may approve an application by an insured
				credit union upon a finding that the credit union meets the criteria under this
				paragraph to make 1 or more member business loans that would result in a total
				amount of such loans outstanding at any one time of not more than 27.5 percent
				of the total assets of the credit union, if the credit union—
							(A)had member
				business loans outstanding at the end of each of the 4 consecutive quarters
				immediately preceding the date of the application, in a total amount of not
				less than 80 percent of the applicable limitation under paragraph (1);
							(B)is well
				capitalized, as defined in section 216(c)(1)(A);
							(C)can demonstrate at
				least 5 years of experience of sound underwriting and servicing of member
				business loans;
							(D)has the requisite
				policies and experience in managing member business loans; and
							(E)has satisfied
				other standards that the Board determines are necessary to maintain the safety
				and soundness of the insured credit union.
							(3)Effect of not
				being well capitalizedAn insured credit union that has made
				member business loans under an authorization under paragraph (2) and that is
				not, as of its most recent quarterly call report, well capitalized, may not
				make any member business loans until such time as the credit union becomes well
				capitalized, as reflected in a subsequent quarterly call report, and obtains
				the approval of the
				Board.
						.
			(b)Implementation
				(1)Tiered approval
			 processThe Board shall develop a tiered approval process, under
			 which an insured credit union gradually increases the amount of member business
			 lending in a manner that is consistent with safe and sound operations, subject
			 to the limits established under section 107A(a)(2) of the Federal Credit Union
			 Act (as amended by this Act). The rate of increase under the process
			 established under this paragraph may not exceed 30 percent per year.
				(2)Rulemaking
			 requiredThe Board shall issue proposed rules, not later than 6
			 months after the date of enactment of this Act, to establish the tiered
			 approval process required under paragraph (1). The tiered approval process
			 shall establish standards designed to ensure that the new business lending
			 capacity authorized under the amendment made by subsection (a) is being used
			 only by insured credit unions that are well managed and well capitalized, as
			 required by the amendments made under subsection (a) and as defined by the
			 rules issued by the Board under this paragraph.
				(3)ConsiderationsIn
			 issuing rules required under this subsection, the Board shall consider—
					(A)the experience
			 level of the institutions, including a demonstrated history of sound member
			 business lending;
					(B)the criteria under
			 section 107A(a)(2) of the Federal Credit Union Act, as amended by this Act;
			 and
					(C)such other factors
			 as the Board determines necessary or appropriate.
					(c)Reports to
			 Congress on Member Business Lending
				(1)Report of the
			 Board
					(A)In
			 GeneralNot later than 3 years after the date of enactment of
			 this Act, the Board shall submit a report to Congress on member business
			 lending by insured credit unions.
					(B)ReportThe
			 report required under subparagraph (A) shall include—
						(i)the
			 types and asset size of insured credit unions making member business loans and
			 the member business loan limitations applicable to the insured credit
			 unions;
						(ii)the
			 overall amount and average size of member business loans by each insured credit
			 union;
						(iii)the ratio of
			 member business loans by insured credit unions to total assets and net
			 worth;
						(iv)the
			 performance of the member business loans, including delinquencies and net
			 charge-offs;
						(v)the
			 effect of this section on the number of insured credit unions engaged in member
			 business lending, any change in the amount of member business lending, and the
			 extent to which any increase is attributed to the change in the limitation in
			 section 107A(a) of the Federal Credit Union Act, as amended by this Act;
						(vi)the
			 number, types, and asset size of insured credit unions that were denied or
			 approved by the Board for increased member business loans under section
			 107A(a)(2), as amended by this Act, including denials and approvals under the
			 tiered approval process;
						(vii)the types and
			 sizes of businesses that receive member business loans, the duration of the
			 credit union membership of the businesses at the time of the loan, the types of
			 collateral used to secure member business loans, and the income level of
			 members receiving member business loans; and
						(viii)the effect of
			 any increases in member business loans on the risk to the National Credit Union
			 Share Insurance Fund and the assessments on insured credit unions.
						(2)GAO study and
			 report
					(A)StudyThe
			 Comptroller General of the United States shall conduct a study on the status of
			 member business lending by insured credit unions, including—
						(i)trends in such
			 lending;
						(ii)types and amounts
			 of member business loans;
						(iii)the
			 effectiveness of this section in enhancing small business lending;
						(iv)recommendations
			 for legislative action, if any, with respect to such lending; and
						(v)any
			 other information that the Comptroller General considers relevant with respect
			 to such lending.
						(B)ReportNot
			 later than 3 years after the date of enactment of this Act, the Comptroller
			 General shall submit a report to Congress on the study required by subparagraph
			 (A).
					(d)DefinitionsIn
			 this section—
				(1)the term
			 Board means the National Credit Union Administration Board;
				(2)the term
			 insured credit union has the meaning given that term in section
			 101 of the Federal Credit Union Act (12 U.S.C. 1752);
				(3)the term
			 member business loan has the meaning given that term in section
			 107A(c)(1) of the Federal Credit Union Act (12 U.S.C. 1757a(c)(1));
				(4)the term net
			 worth has the meaning given that term in section 107A(c)(2) of the
			 Federal Credit Union Act (12 U.S.C. 1757a(c)(2)); and
				(5)the term
			 well capitalized has the meaning given that term in section
			 216(c)(1)(A) of the Federal Credit Union Act (12 U.S.C. 1709d(c)(1)(A)).
				
